DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs 1-7B & 18-19) in the reply filed on 02/24/21 is acknowledged. Claims 5-22 are directed to Subspecies bb (18-19) of Species A (Figs 1-7B & 18-19).
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/02/21.

Applicant's election with traverse of Invention II (Claims 15-22) in the reply filed on 03/02/21 is acknowledged.  The traversal is on the ground(s) that “Applicant traverses on the grounds the deck of the Group II claims is particularly well suited for the combination of the Group I claims, and that a search of one of the groups of claims will necessarily be directed to a search of the other. Therefore, the examination of both groups of claims will not unduly burden the Office. However, for purposes of advancing prosecution, applicant elects Group II”.  This is not found persuasive because Invention I and Invention II do require different fields of search and different text inquires which results in a burdensome search. For example, Invention I would be .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the angle" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister 8,025,163.


Regarding claim 15, McAllister discloses a deck structure (Fig 1, #30), comprising:
an assembly of substantially parallel spaced rods (shown in Fig 1) extending in a rearward length direction from a front end of the assembly to a rear end, and having a central deck portion defining a horizontal load bearing plane (as shown in Fig 1),
a front deck portion (annotated Fig 1 below) extending in a frontward direction opposite the rearward direction from a front end of the central portion and extending downwardly from the load bearing plane to a front end end-portion, extending downward (as shown in Fig 1), and a rear deck portion (annotated Fig 1 below) extending from the central portion in the rearward direction and upwardly from the load bearing plane to a rear end end-portion, extending substantially upward (as shown in Fig 1).

    PNG
    media_image1.png
    883
    1172
    media_image1.png
    Greyscale


Regarding claim 16, McAllister discloses the deck structure wherein the front deck portion (annotated Fig 1 above) extends in the frontward direction and downwardly from the load bearing plane (the top corner of the front deck portion (annotated Fig 1 above) is L-shaped and extends frontward from the central portion of the shelf and downward) to a first downward deflection point (just below the L-shaped top corner) and then further downwardly to the front end end-portion, extending substantially in the downward vertical direction (as shown in Fig 1), and the rear deck portion (annotated Fig 1 above) extends from the central portion in the rearward direction and upwardly from the load bearing plane  (the bottom corner of the rear deck portion (annotated Fig 1 above) is L-shaped and extends rearward from the central portion of the shelf and upward) to a first upward deflection point (just above the L-shaped bottom .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister 8,025,163.

Regarding claims 17 and 18, McAllister has been discussed above but does not explicitly teach a deck structure wherein the rear end end-point extends at least about 2-6 inches above the load bearing plane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the rear end end-point to extend at least about 2-6 inches above the load bearing plane because the substitution of one known height dimension for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  It also has been held that where the general conditions of a claim are disclosed in 

Regarding claim 20, McAllister has been discussed above but does not explicitly teach a deck structure wherein the rods comprise steel wire with a diameter of at least 8 gauge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the rods from steel wire with a diameter of at least 8 gauge because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It also has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 21, McAllister has been discussed above but does not explicitly teach a deck structure wherein the rods comprise steel wire with a diameter of about 3-5 gauge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the rods from steel wire with a diameter of about 3-5 gauge because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the 


Regarding claim 22, McAllister has been discussed above but does not explicitly teach a deck structure wherein the central portion is over 30 inches in the length direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the central portion to be over 30 inches in the length because the substitution of one known length dimension for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  It also has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631